ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_06_EN.txt. 54
SEPARATE OPINION OF JUDGE V. K. WELLINGTON KOO

I agree with the conclusion of the judgment of the Court in
recognizing a right of passage for Portugal between Daman and the
enclaves and between the enclaves as sanctioned by local custom
in respect of private persons, civil officials and goods in general,
but I regret to be unable to concur in excluding from the scope or
content of this right the passage of Portuguese armed forces, armed
police and arms and ammunition. This right admittedly is not an
absolute right, since Portugal claims it only to the extent necessary
for the exercise of Portuguese sovereignty over the enclaves and
subject to the control and regulation of India. As thus qualified, the
right of passage is, in my opinion, applicable to all the six categories.

I

1. Although the Government of British India never expressly
recognized passage as a matter of right for any category, in fact
such passage was always granted. As a general rule, after the coming
into force of the Anglo-Portuguese Treaty of Commerce and Extra-
dition of 26 December 1878, the British authorities required pre-
vious authorization for the passage of armed police, military units
and arms and ammunition in each case, but in fact the practice
of authorizing such passage was more uniform and constant than
in the case of private goods. Throughout the 130 years of British
rule in India, I am not aware of one single instance in the record
before the Court of a Portuguese request for passage of armed
police, military persons or units or arms and ammunition between
Daman and the enclaves ever having been refused. On the contrary,
in respect of ordinary goods there was enforced by the British a
prohibition of such transit for certain goods at different times, such
as rice, salt, liquor, spirits and ingredients for distilling liquor and
spirits, and there was indeed a total prohibition of passage for all
goods during the last war.

2. A brief review of the facts would clarify the point.

During the first 60 years of the British period no request for
permission for entry of troops or armed police of either Portugal or
Great Britain into the territory of the other was required. A prac-
tice had been established for such passage on a basis of reci-
procity, which fact probably accounts for the paucity of documents
relating to the question of passage (Rejoinder, I, p. 181).

It appears, however, that during this period whenever there was
a need of passage for armed military personnel it was always granted.

52
55 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

An incident which arose in 1859 was revealing. When two Portu-
guese sepoys were escorting a Portuguese judge from Daman to
Bassein, the British police deprived the sepoys of their bayonets.
The Governor-General of Goa protested to the Governor of Bombay
on 16 May 1859, stating that the two soldiers were furnished with
the necessary passes bearing the Government seal on them, that
in the territories of Daman and Goa English soldiers carrying arms
were allowed to pass unmolested, and that “‘it is not to be expected
that Portuguese soldiers will be stopped from doing the same
within British territories, particularly as there is this additional
circumstance connected with Daman, viz. that there are several
Portuguese villages situated within the limits of the British terri-
tory’ (Counter-Memorial, Annex C. No. 39). The Governor of
Bombay in his reply stated that “the arms of the two Portuguese
soldiers were detained through an inadvertence which this Govern-
ment regrets and which I hope will not occur again” (bid., p. 195).

3. On this same subject of troops, Article XVIII, paragraph 3,
of the Treaty of Commerce and Extradition of 26 December 1878
provided:

“The armed forces of one of the two High Contracting parties
shall not enter the Indian dominions of the other, except for the
purposes specified in former Treaties, or forthe rendering of mutual
assistance as provided for in the present Treaty, or except in conse-
quence of a formal request made by the party desiring such entry
to the other.”

This provision requiring a formal request for authorization to
send troops of one High Contracting Party across the territory
of the other had originally been proposed by the Portuguese pleni-
potentiary and was only inserted in the treaty on his insistence
because, as reported by the British plenipotentiary to the Secretary
of State for Foreign Affairs, ‘its insertion or non-insertion might
make the whole difference in.the chances the (Portuguese) Govern-
ment had of passing the Treaty itself through the Cortes”. The
explanation given by the Portuguese representative was that such
a provision would enable the Portuguese Government to face the
“great opposition on the part of the public” to the “customs union”
and the “economic amalgamation of the Portuguese colonies with
the system of the British Indian Empire”, as provided for in the
Treaty (Rejoinder, II, Annex 54).

4.This new practice was continued after the expiration of the treaty
in 1892, with permission always granted on application. Thus, for
example, one application on 13 January 1915 for passage of eleven
soldiers from Daman to Nagar-Aveli (Counter-Memorial, Annex E.
No. 25), and another of 22 March 1915 for passage of one soldier
from Goa to Nagar-Aveli (ibzd., Annex No. 26) were granted without
difficulty. During the year 1915, seventy-nine applications were
made to the Government of Bombay for permission for Portuguese
soldiers to pass through British territory. Between 29 December

53
56 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

1916 and 25 August 1917 also seventy-nine applications were made
for the same purpose. Apparently, in no instance was permission,
refused. |

5. Earlier, two cases of passage of Portuguese soldiers across British
territory, though they do not bear directly on such transit between
Daman and the enclaves, are particularly significant in considering
the question of a local custom for such passage on the Indian penin-
sula. On 26 November 1907 the Portuguese Consul-General asked
the Governor-General of India for permission to send a detachment
of 20 soldiers from Daman by land through Bombay to Goa and
requested him to issue “urgently” the necessary orders for the
passage. This permission was given two days later in a reply of
28 November 1901 and confirmed on 30 November 1901, adding
a request that:

‘“.. on future occasions the date of the proposed movement of such
detachments may be stated, and that sufficient notice may be given
to enable the orders of the Government to be obtained and instruc-
tions to be issued to the local authorities’ (Counter-Memorial,
Annex C. No. 51).

Again, when there was a rebellion in 1912 against the Portuguese
Government in Goa, permission was asked on 5 August 1912 of
the Government of Bombay and it was granted by the Government
of India the following day, stating that they “have no objection
to their proposal to march one officer and sixty men across ten
kilometres of British territory”, “as a special case”. This detach-
ment did not travel as expected. In October of the same year,
however, the Portuguese Government at Goa again requested
permission to send sixty men in the charge of an officer for about
thirty miles across country to the Portuguese border. The reply
of the Government of India was again in the affirmative, stating:
“In the opinion of His Excellency we should not allow them trans-
port by train, but otherwise there is no objection.”’ The passage of
the detachment in question duly took place on the 15th and 16th
November of the same year (Counter-Memorial, Annex C. No. 52).

6. The passage of armed police was provided for in Article XVIIT,
paragraph 2, of the same Treaty of 1878, which states:

“The revenue, magisterial and police authorities of the Indian
dominions of the High Contracting Parties shall cordially co-operate
with each other for the maintenance, on the common lines of traffic
and elsewhere, of perfect security of persons and property; and in
the pursuit of criminals and persons engaged in smuggling and
contraband practices, the said authorities of the one High Contracting
Party may cross the frontier and enter the dominions of the other
High Contracting Party; Provided that in such dominions they shall
act in accordance with the local laws and the provisions of this
Treaty’? (Counter-Memorial, Annex No. 40).

54
57 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

This provision relating to the passage of armed police and other
authorities was evidently based upon the practice which had already
been established during the years preceding the conclusion of the
Treaty of 1878. Previous authorization was not expressly stipulated
in the Treaty as necessary, nor was it always required, in practice,
for such passage, as will be indicated later.

7. When the Treaty of 1878 expired in 1892, the reciprocal arrange-
ment for passage of armed police continued in practice. By an
arrangement of 1913 parties of Portuguese armed police were
allowed “to travel across intervening British territory when it is
necessary for them to do so in journeying from one part of Portuguese
India to another, provided that previous intimation (not previous
authorization) is given to the local authorities’ (Counter-Memorial,
Annex C. No. 53). By an agreement of 1920 armed police, as well
as unarmed police of one party in actual pursuit of an offender,
may continue the pursuit uninterrupted in the territory of the
other. It also provided that armed police below a certain rank should
not enter the territory of the other party without consent previously
obtained. Apparently this restriction did not apply to those above
that rank. Under an agreement of 1940, passage of Portuguese
armed police over the Daman-Silvassa (Nagar-Aveli) road was free
provided that the party did not exceed ten in number and that
intimation of the passage was given to the British authorities within
twenty-four hours of the passage. For any such party of more than
ten in number travelling over the road it was necessary to obtain
the concurrence of the British authorities, as heretofore, by prior
notice.

8. In respect of the requirement of permission for passage of
Portuguese troops and armed police over intervening British
territory, it is useful to note what the practice in fact was. When
the Governor-General of Portuguese India stated in a letter of
22 December 1890 to the Governor of Bombay that ‘‘Portuguese
troops never cross British territory without previous permission’,
an investigation was ordered by the British authorities and the
District Police Inspector of the Bulsa Division reported on 28 Febru-
ary 1891 that “on a number of occasions Portuguese armed men
had passed through British territory without permission’’, adding
that “British police sometimes went armed into Portuguese terri-
tory, and were not subjected to any interference”. He recommended
that this state of affairs be allowed to continue. The Commissioner of
the Northern District and the District Magistrate of Surat concurred
in the view that this reciprocal understanding should be maintained.
Accordingly, in reply to the Governor-General of Portuguese India,
the Secretary to the Government of Bombay, after stating that
an investigation found several instances of troops (Portuguese)
escorting treasure from Daman to the railway station, taking a
prisoner to Wapi from Daman, proceeding through British villages

35
58 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

from Daman to Dadra and back again, or again going from Ambli
to Dadra, without any application or notice to the local authorities,
and remarking that ‘‘these instances have doubtless not been report-
ed to H.E. the Governor-General, and under the rule which he has
laid down it would seem that notice of such transit should have
been made to the District Magistrate of Surat’, concludes:

“At the same time I am directed to observe that this Government
has no reason to suppose that the parties or persons, who have passed
armed through these strips of British territory, have not conducted
themselves with perfect propriety; and the G. in C. has given orders
that, in the absence of any special reason, they should not be inter-
fered with. If such movements or transfers can be anticipated doubt-
less the Portuguese authorities on the spot will prevent the risk of
any delay or of any further correspondence by adhering to the rule
mentioned in H.E. letter ‘that Portuguese troops never cross Br.
territory without previous permission’. But as already stated by me
the Dist. Mag. at Surat has been informed that this Government
does not wish any interference exercised in the circumstances now
reported.” (Rejoinder, II, pp. 223-224.)

g. It is thus evident that for the passage of Portuguese troops on
the Daman-Silvassa (Nagar-Aveli) road, previous authorization was
not always required, in practice, notwithstanding the provisions
of Article XVIII of the Treaty of 1878 to the contrary.

10. On the question of the passage of Portuguese armed police,
reference has been made above to the agreement of 1940. The origin
of this agreement and the discussions leading to its conclusion also
appear significant in ascertaining the practice which prevailed and
the considerations which lay behind it. Following an incident
relating to the arrest of a German missionary in April, 1940, by a
British force in British territory consisting of three unarmed military
men and four armed men, on a bus going from Silvassa (Nagar-Aveli)
to Daman, the Government of Portuguese India suggested:

“the possibility of coming to an understanding with the Government
of Bombay, by which on this road, and only on this road, owing to
its special nature, armed police forces of both the Governments may
travel freely, independently of any previous authorization’.
(Counter-Memorial, ÎT pp. 322-323.)

Before taking a decision on the proposal and replying to the
Government of Portuguese India, the Government of Bombay
consulted the various British authorities concerned. At first it was
thought that

56
59 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

“in view of the reasons stated by the Government of Port. India,
there seems prima facie no objection to agree to the understanding
which the Govt. of Port. India have proposed”’.

But some considered it

“desirable to have some sort of control or check over the movements
of armed police forces. G.R., P.D. No. 4540 of 30.7.1913 (requiring
previous notice of passage) is one way of securing this. The question
is not one of mere administrative detail. If a general permission is
to be given, it may have to be coupled with some restrictions, e.g.
as to number, purpose, etc.”

The Political and Services Department of the Government of
Bombay then recommended acceptance of the proposal,

“subject to the understanding that the number of the armed police-
men of the Port. Govt/Br. Govt allowed to traverse through the
British portion/Port. portion of the Daman-Silvassa road should
be restricted to the actual requirements in each case and that
intimation of the march of the armed police forces through the
territories of the Port. Govt/Br. Govt should be given to the local
authorities by the Br. Govt/Port. Govt as soon as possible after the
march takes place”.

In the opinion of others consulted, ‘‘this would not achieve the
object” and the “distrust”? was shared by another who thought
“that without check and control of a fairly easily exercisable type,
the procedure is fraught with danger”. Hence the precisely worded
formula which, finally suggested by the Commissioner of the North-
ern District, was incorporated in the agreement of 1940.

11. Thus it appears clear from the foregoing review of the facts
that during the first sixty years of the British period, the prevailing
practice of allowing passage of troops and armed police of one
country through the intervening territory of the other was based
upon reciprocity and it had already developed into a local custom.
While military units thus travelling must be in possession of passes
issued by their own Government, this. requirement does not appear
to have applied to armed police on duty. However, no previous
authorization for either category of passage was necessary.

Even during the period when the Treaty of 1878 was in force,
though Article XVIII of it expressly provided for the requirement
of a formal request and permission for entry of the troops of one
High Contracting Party into the territory of the other, Portuguese
armed forces on a number of occasions, as indicated by the Govern-
ment of Bombay in its reply to the letter of 22 December 1890 of

57
60 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

the Governor-General of Portuguese India, travelled on duty across
British territory without having applied for and obtained previous
authorization, especially on the Daman-Silvassa (Nagar-Aveli) road.
What appears even more significant is the fact, as cited above, that
the British authorities expressed their preference for the continuance
of this practice of non-interference with such passages, obviously
in recognition of the necessity for them as well as out of considera-
tion for their own convenience on the reciprocal basis.

12. There is nothing in the record to show that this practice under-
went any significant change after the lapse of the Treaty of 1878.
The agreements of 1913, 1920 and 1940, while in one of them the
requirement of previous authorization for the passage of armed
forces was reaffirmed, formalized this customary practice with more
precision as regards the passage of Portuguese armed police through
intervening British territory.

13. During the post-British period, up to 1954, this practice
was apparently also respected by India.

14. As regards arms and ammunition, etc., Section 17 of Act XX XI
of 1860 required, for their importation into British territory, a
licence from the Governor-General of India in Council, or from
some officer authorized on his behalf by the Governor-General of
India in Council. This Act was replaced by the Indian Arms Act
of 1878 (Counter-Memorial, Annex C. No. 59). Section 6 provides
that no person shall bring or take by sea or land into or out of
British India any arms, ammunition or military stores except under
a licence (with exceptions not relevant here). Section 10 empowers
the Governor-General in Council to regulate or prohibit the trans-
port of any description of arms, ammunitions or military stores.
The Indian Arms Rules of 1879 (ibid., No. 60) provides for the issue
of licences for the import and export of arms, ammunition and
military stores. In 1880, the Governor-General in Council added
Rule 7 A to these Rules (2b7d., No. 60). Rule 7 A (a) provides that
nothing in the Rules should be deemed to authorize the grant of
a licence to import arms, ammunition or military stores from Portu-
guese India. Rule 7 A (b} provides that nothing in the Rules should
be deemed to authorize the grant ofa licence to export to Portuguese
India any arms, ammunition or military stores, unless they were
exported for the exclusive use of, or covered by a special import
licence issued by, the Government of Portuguese India. This Rule
7 A(b) was made to conform to paragraph 4 of Article XVIII of the
Treaty of 1878, one provision of which reads:

“The exportation of arms, ammunition or military stores from
the Indian dominions of one of the High Contracting Parties into

58
61 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

those of the other shall not be permitted, except with the consent
of, and under rules approved of by, the latter. The Government of
British India and Portuguese India shall co-operate to enforce all
such rules as are herein contemplated.”

Although Rule 7 A (6) was repealed in 1895 after the Treaty of
1878 lapsed, Rule 7 A (a) remained in force and was re-enacted in
new Rules in 1909 and in subsequent re-enactments (zbid., No. 66).

15. But the significant point to note is that the effect of this Rule
7 A (a) was merely to makeit necessary to address applications not
to the Government of Bombay, which could grant a licence only
for the export of arms and ammunition, but, as was the case
under the Act XX XI of 1860 referred to above, to the Government
of India, which alone could sanction importation of arms and
ammunition from Portuguese India. Thus, when applications for
authorization to transport arms and ammunition, whether they were
from Daman to Nagar-Aveli, or from Goa to Nagar-Aveli, or from
Nagar-Aveli to Goa, were so addressed, the requested authori-
zation was always granted by the Government of India, regardless
of whether the articles consisted of rifles or bandoliers, or ‘certain
rifles and cartridges’, or “certain guns and cartridges’’. For example,
such applications were granted on 28 November 1898, and again on
28 January 1915 and 1 October 1917 (Counter-Memorial, Annex C.
Nos. 64 and 65). Applications made on Ir January 1939 for free
transit for three muskets being sent from Nagar-Aveli to Daman
and three others to be sent from Daman to Nagar-Aveli (Counter-
Memorial, Annex E. No. 40) and on 24 March 1939 for eight muskets
with 400 cartridges and one revolver with 50 cartridges (dbid.,
Annex No. 41), and on 17 April 1940 for free transit for 52,000
cartridges to be sent from Daman to Nagar-Aveli (2bid., No. 42),
were likewise all granted.

16. The conclusion to be drawn from the practice of the British
authorities in regard to Portuguese arms and ammunition is that
while their importation into British territory was nominally sub-
ject to the strict provisions of the Arms Act and Arms Rules for
general application, special dispensation was always granted by
the Government of India which was alone competent to authorize
it. This was a natural and understandable practice, for the passage
of arms and ammunition, like that of troops, was a matter of greater
importance to the territorial sovereign in consideration of security
than the passage of goods and civil officials, and therefore required
more effective control. But the need of troops and arms and ammu-
nition, whenever it arose, was also more imperative for the exer-
cise of her sovereignty by Portugal over the enclaves and obviously
this factor was fully realized by the British authorities. In order to
obviate misinterpretation of the general provisions of the Arms
Act and the Arms Rules, particularly Rule 7 A fa), and consequent

59
62 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

controversy and incidents with Portugal, the grant of authori-
zation for such passage between Portuguese possessions in India,
including that between Daman and the enclaves, was controlled
and regulated directly by the Government of India instead of by
the British local authorities. The fact that no application in the
record for such passage over British territory to the Portuguese
enclaves from Daman or from the enclaves to another part of
Portuguese territory in the Indian peninsula was ever refused,
clearly indicates, in my view, British recognition of the special
situation involved in regard to the enclaves.

17. The Government of the Union of India respected and con-
tinued this practice up till 1954.

18. From the foregoing account of the British and Indian practice
in regulating the passage of troops, armed police, and arms and
ammunition from one Portuguese possession to another across inter-
vening British and later Indian territory, it appears clear that such
passage took place constantly and without difficulty, just as in the
case of private persons, civil officials and ordinary goods. In fact,
as pointed out above, the practice of authorizing passage of arms
and ammunition was even more uniform and constant than in the
case of ordinary goods.

19. The requirement of an application to, and a permission by, the
British authorities for the passage of troops and arms and ammu-
nition in each case only meant, in my view, a stricter measure of
control and regulation and did not necessarily signify that the
British considered themselves as warranted to refuse it at will and
did not regard Portugal as entitled to effect such passage. The degree
of control must naturally vary according to the nature of the
passage desired. The relatively simpler and less formal procedure
adopted for the passage of Portuguese armed police, under the
various agreements referred to above for “‘control of a fairly easily
exercisable type” in the words of the British authorities cited
above, appears clearly to confirm this view.

For between the different categories of passage, as for example
between civil officials and armed forces or armed police and between
ordinary goods and arms or ammunition, the difference in the pro-
cedure of allowing passage between Daman and the enclaves was
a matter of degree in the policy of control and regulation rather than
intended to establish a distinction between what was considered
warranted by local custom and what was not so warranted. The
uniformity and constancy of the practice of granting passage to
armed forces, armed police and arms and ammunition was, indeed,
more marked than, for example, in the case of ordinary goods as

60
63 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

seen earlier. Nor was there, it appears to me, any evidence of less
consciousness on the part of the British authorities of an obligation,
opinio juris sive necessitatis, in regard to these three categories of
passage than in regard to those of private persons, Portuguese civil
officials and ordinary goods. In my view there was implicit recog-
nition on the part of the British authorities of a local custom for
permitting passage between Daman and the enclaves of all the
six categories of persons and goods, without any legal distinction
but all subject, if necessary, to the control and regulation of the
intervening territorial State.

20. The right of passage, as claimed and defined by Portugal, has
two concurrent features. Its content is to the extent necessary for
the exercise of Portuguese sovereignty over the enclaves, and its
exercise is, at the same time, subject to the control and regulation
of India in so far as the passage takes place over the intervening
Indian territory. These two elements are inherent in the principle
of territorial sovereignty from which flows the right of passage on
the one hand and the right of control and regulation on the other.
It means that with the right on each side there also exists an obli-
gation—that of India to accord passage and that of Portugal to
respect the rules of procedure respecting the application for, and
grant of, passage. In other words, the rights and obligations of
both sides are concomitant and correlative. But they are reconcil-
able with each other in the light of how the problem was success-
fully dealt with in the past—in the long period before 1954; that
is, on the basis of the local custom which had crystallized from
the constant and uniform practice of both the British and Indian
authorities before that year.

It appears clear to me that the basic element in the policy of
control and regulation of passage by the intervening territorial
State in the past was consideration in good faith of its own national
interest. Where there was possible prejudice to such interest, pas-
sage was restricted or prohibited as was the case in regard to or-
dinary goods. But where there was no likelihood of such prejudice,
passage was readily granted even in regard to armed forces, armed
police, and arms and ammunition, as has been shown above. This
element of interest was the common denominator in the policy of
control and regulation applied to all categories of passage, whatever
variations there were in the procedure adopted for granting it.

61
64 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

21. If a local custom had evolved, as it undoubtedly had, for a
right of passage between Daman and the enclaves for private
persons, Portuguese civil officials and ordinary goods, a similar
custom, in my opinion based upon the consistent practice in the past,
had likewise come into being for a right of passage in regard to
Portuguese armed forces, armed police, and arms and ammunition.
Whatever distinction was observed by the British and Indian
Governments in granting passage between the enclaves and be-
tween them and coastal Daman for the different categories was a
matter of degree in applying a common policy of control and regu-
lation for all the categories of passage rather than a matter of studied
differentiation of the scope or content of the right of passage as
between one category and another.

22. It should also be noted that originally Portugal possessed an
implicit right of access to the assigned villages to collect the granted
annual revenue and this right necessarily included access of Portu-
guese troops, armed police, and arms and ammunition over the
intervening Maratha territory from Daman to the villages. In fact
Article 11 of the “Capitulations relating to the conditions in which
Portugal receives the Pragana of Nagar-Aveli’’, dated 1785 (An-
nex 8 to Memorial) reads in part:

“...and the Portuguese will quell any rebellion of the Colys which
might break out in the same Pragana’’.

True, this is of the character of an obligation imposed upon Portu-
gal. But in order to be able to carry out this obligation, she was
entitled, by necessary implication, to use all requisite and reason-
able means. In other words, she had the implicit right to bring
Portuguese troops, armed police, and arms and ammunition into
the villages for the purpose of quelling rebellion. This right of
access had, under the Marathas, as valid a basis as that for Portu-
guese civil officials and non-military goods for their use. Though
not often invoked by Portugal during the Maratha period, it was
more frequently exercised after the fall of the Maratha Empire as
an essential attribute of Portuguese sovereignty over the enclaves.
Like the right of passage for private persons, civil officials and
ordinary goods, it also developed into a customary right in fact,
as seen from the uniform and constant practice referred to above.

II

23. Moreover, there are additional grounds for recognizing the
broader scope of the right of passage for Portugal.

G2
65 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

Since Portugal bases this claim upon its title of sovereignty, it is
equally justifiable under the principle of territorial sovereignty.
For as to the validity of this title there is little ground for doubt.
Although no such title was acquired under the Marathas, and al-
though during the early years of British succession the attitude of
the British authorities on the subject was obscure, their tacit
recognition of Portuguese sovereignty over the enclaves became
increasingly clear as time went on. The record of negotiations
between the Portuguese and British Commissioners for “the ex-
change of a narrow piece of land which should unite the Pragana of
Nagar-Aveli withthe other Praganasadjacent to the Fort of Daman”,
though the project did not materialize, lends further support to
this conclusion. It is also confirmed by the Treaty of 26 December
1878 concluded between Great Britain and Portugal which in its
preamble states: ‘‘being equally animated by the desire ... to improve
and extend the relations of commerce between their respective
dominions...”". No exception or exclusion was stipulated as regards
the enclaves in the reference to the “‘respective dominions”; and
British recognition of Portuguese sovereignty over the enclaves, as
well as over the other parts of the Portuguese dominions, must have
been equally implied. There was nothing in the record to indicate
any modification of the British attitude after the termination of
the treaty in 1801.

24. When India succeeded Great Britain and became an independ-
ent State, there was no indication in the conduct of her relations with
Portugal that she had adopted a different attitude in regard to
the Portuguese dominions on the Indian sub-continent, notwith-
standing her known aspiration for ‘‘the re-establishment of her
geographical and historical unity’’. It is true that Counsel for India
asked in the oral pleadings: ““When—where—by whom—did the
Indian Union recognize Portugal’s territorial sovereignty?” But
under international law such recognition need not always be express
or explicit. It does not always call for an open declaration; it may
be tacit.

In all its dealings with the Portuguese authorities in the Indian
Peninsula or at Lisbon, the Government of the Indian Union, until
the events of 1954 occurred, appears to have always regarded the
enclaves, aS well as the other territories of Portuguese India, as
belonging to Portugal. Indeed in the Aide-Memoire of the Indian
Legation at Lisbon of 27 February 1950 to the Portuguese Ministry
of Foreign Affairs, ‘‘the request for an immediate start of nego-
tiations regarding the future of Portuguese colonies in India” was
expressly stated to be for “the peaceful reunion of what is now
Portuguese India with the Indian Republic”. (Memorial, Annex 29.)
Again, in a Note of 14 January 1953 from the Indian Legation to

63
66 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

the Portuguese Ministry of Foreign Affairs, it is stated in its final
paragraph:

“The Government of India have suggested that the principle of
direct transfer should be accepted first and that this should be
followed by a de facto transfer of the administration... The legal
sovereignty of Portugal would continue until the steps then con-
sidered appropriate had been taken to give effect to the decisions
arrived at. The Government of India would be glad if the Govern-
ment of Portugal would accept these suggestions as a basis for the
proposed negotiations.” (Memorial, Annex 31.)

Thus it is beyond doubt that as late as 1953 India continued to
consider all the Portuguese territories in India as under Portugal’s
legal sovereignty without making any exception concerning the
enclaves of Dadra and Nagar-Aveli.

25. Since internationallaw makes no distinction between one sover-
eignty and another, Portuguese sovereignty over the enclaves is as
much entitled to exist as the sovereignty of the State by whose
territory it is encircled. And the passage of troops, armed police,
and arms and ammunition is as indispensable tothe exercise of the
Portuguese sovereignty as, if not more so than, the passage of
private persons, civil officials and ordinary goods. Even though the
situation of an enclave is a special one, it is inconceivable in inter-
national law that one sovereignty exists only by the will or caprice
of another sovereignty. But on the other hand, while it is true that
this right of passage imposes a correlative obligation binding on
the State through whose territory it has to be effected, it is not an
absolute, unrestricted right; in the nature of things its exercise
must be subject to control and regulation by the sovereign of the
intervening territory.

The existence of two conflicting rights, however, is not an un-
common phenomenon in international law. In the complexities of
intercourse between nations such a situation is often unavoidable.
It is, however, not an intractable problem; its solution only calls
for mutual adaptation and adjustment. By reference to, and appli-
cation of, the general principles of law as stipulated in Article 38,
1, (c), of the Statute, as well as to customary international law,
similar situations have found solutions in the past.

26. In municipal law, as disclosed by a comparative study by
Professor Max Rheinstein, the right of access to enclaved property
is always sanctioned. Admittedly, there are important distinctions
between aright of passage ofan international enclave and that of an
enclaved land owned by a private individual. But in whatever
mould municipal law may be cast, in whatever technical frame-
work it may be installed, in harmony with national tradition or
out of preference for a particular legal fiction, the underlying prin-

64
67 . RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

ciple of recognition of such a right, in its essence, is the same. It
is the principle of justice founded on reason.

27. Indeed, in the last analysis, the fact that an enclaved land in
municipal law and an enclaved territory in the international domain
has always been able to enjoy passage through the surrounding
land of another owner or the surrounding territory of another State,
is based upon reason and the elementary principle of justice. For
such land or territory this transit is a necessity and it is reasonable
to provide for this necessity both in municipal law and in customary
international law. As the great Dutch jurisconsult, Cornelius van
Bynkershoek, has so well said: “In the law of nations, reason is
sovereign...” It is reason which dictates the recognition of a rule
of international customary law in application of the principle of
justice. Only by the existence of this rule of customary law can it
be explained that through the centuries, though many territorial
enclaves have existed and disappeared in the course of the develop-
ment of international relations, not a single case of disappearance
has been due to denial of passage and the consequent geographical
suffocation or strangulation. The reasonableness of according
passage through the surrounding territory accounts for the
constancy and uniformity of the usage which has ripened into a
customary right of passage for international enclaves, however
restricted or qualified it may be according to the circumstances of
each case.

28. On the surface, the right of passage of the sovereign of an enclave
and the right of the sovereign of the surrounding territory to
uphold his territorial sovereignty appear to be conflicting, but, as
I have already remarked, they are not incompatible or irreconcil-
able with each other. The fact that enclaves exist and thrive today
in many parts of the world shows that whatever difficulties may
have arisen between the enclaved and enclaving territories from
time to time have always been satisfactorily arranged in good faith
and with goodwill on both sides. The relations between the two
territorial situations are not unlike the relations between the ocean
and the rivers which empty their waters into it. Sometimes the
necessity to exercise the sovereignty over the enclave is more
pressing than the right of the enclaving State to protect its territorial
sovereignty intact and sometimes the reverse istrue; just as during
the spring thaw a river rising high with water discharges it deep
into the ocean and, during the flow of the tide, the ocean pushes its
tide water well up the river, without denying the existence of either.
They co-exist and perform their respective functions. There is no
intrinsic conflict between them and there is none either between the
right of passage of an enclave of one State and the territorial sover-
eignty of the enclosing State. For customary international law is
no less resourceful than the law of geophysics.

65
68 RIGHT OF PASSAGE (SEP. OP. JUDGE WELLINGTON KOO)

29. For the reasons stated above, I hold that Portugal’s right of
passage between the enclaves and between them and coastal Daman
embraces all the six categories, to the extent necessary for the
exercise of Portuguese sovereignty over the enclaves and subject to
control and regulation by India.

(Signed) WELLINGTON Koo.

66
